CUSIP NO. 46063G101 EXHIBIT 1 AGREEMENT TO JOINTLY FILE SCHEDULE 13D/A AGREEMENT dated as of August 26, 2013 by and among Hussein A. Enan, Danielle S. Enan and the Enan Family Trust. WHEREAS, pursuant to paragraph (k) of Rule 13d-1 promulgated under Subsection 13(d)(1) of the Securities Exchange Act of 1934, as amended (the “1934 Act”), the parties hereto have decided to satisfy their filing obligations under the 1934 Act by a single joint filing: NOW, THEREFORE, the undersigned hereby agree as follows: 1.The Amendment No. 11 to Schedule 13D with respect to Internet Patents Corporation, to which this is attached as Exhibit 1, is filed on behalf of Danielle S. Enan, Hussein A. Enan and the Enan Family Trust. 2.Each of Danielle S. Enan, Hussein A. Enan and the Enan Family Trust is responsible for the completeness and accuracy of the information concerning such person contained therein. IN WITNESS WHEREOF, the undersigned hereunto set their hands as of the date first above written. Date:August 26, 2013 /s/ Hussein A. Enan /s/ Danielle S. Enan Hussein A. Enan Danielle S. Enan On behalf of himself and as On Behalf of herself and as Co-trustee of the Enan Co-trustee of the Enan Family Trust Family Trust
